Citation Nr: 1102765	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-14 577	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left foot injury with 2nd and 3rd 
toe scars and partial amputation of the second terminal phalanx; 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
found that new and material evidence had not been received to 
reopen the previously denied claim.  

The Board acknowledges that the RO subsequently determined in the 
March 2008 Statement of the Case (SOC) that new and material 
evidence had been received to reopen the previously denied claim.  
Despite the determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in July 2010.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the Veteran's left 
foot claim.  However, as addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the underlying service connection claim.  
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes that, at the 
July 2010 hearing, the Veteran raised a claim of 
entitlement to service connection for a back disorder as 
secondary to his left foot disorder.  However, the record 
does not reflect that this claim has been adjudicated 
below.  Accordingly, the Board does not have jurisdiction 
it, and it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Service connection was previously denied for the Veteran's 
left foot claim by a September 2004 rating decision.  The Veteran 
was informed of this decision, including his right to appeal, and 
did not appeal.

2.  The evidence received since the last prior denial of service 
connection for the Veteran's left foot disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is not 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received sufficient to 
reopen a claim of entitlement to service connection for a left 
foot disorder, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations, specified in the VCAA, have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, as the application to reopen 
the claim for service connection is favorable to the Veteran, no 
further discussion of the VA's "duty to notify" and "duty to 
assist" obligations is necessary.



II.  New and Material Evidence

Service connection was previously denied for the Veteran's left 
foot claim by a September 2004 rating decision.  The Veteran was 
informed of this decision, including his right to appeal, and did 
not appeal.  Consequently, the Board finds that these decisions 
are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material" evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010), the Court interpreted the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."   The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  

The evidence on file at the time of the last prior denial in 
September 2004 includes statements from the Veteran, a lay 
statement from his sister, and post-service medical records, 
which cover a period from 2000 through 2004.  In pertinent part, 
the Veteran indicated that he injured his foot in 1958 while 
stationed in Iceland.  He reported that he was trying to fix a 
truck and injured his left foot against the truck's fan, 
sustaining laceration and partial amputation of the 2nd toe and 
laceration of the 2nd and 3rd toes.  A September 2004 VA medical 
examination did diagnose residuals of injury on the 2nd and 3rd 
toes of the left foot; with partial amputation, terminal phalanx, 
2nd toe left foot.  However, the examiner indicated that no 
opinion could be given without resorting to speculation as far as 
service connection was concerned.  In addition, the Veteran's 
sister indicated that she remembered her parents telling her 
about the Veteran injuring his foot during service, and that she 
recalled loss of a piece of his toe.

The September 2004 rating decision denied service connection for 
residuals of a left foot injury, finding that an actual injury 
could not be related to military service.

The evidence added to the record since the September 2004 rating 
decision includes additional statements from the Veteran, his 
testimony at the July 2010 Board hearing, a new lay statement 
from his sister, and additional post-service medical records 
which cover a period through 2009.  In part, the Board observes 
that the Veteran provided credible testimony at his July 2010 
hearing, which included more pertinent details regarding the 
circumstances of his purported in-service left foot injury than 
what was known at the time of the September 2004 denial.  The 
additional lay statement from his sister also adds additional 
details, including her assertion that he had all of his toes when 
he left for service in Iceland, and had partial amputation of the 
left 2nd toe when he returned from this service.  She also 
reported more pertinent details as to what her parents informed 
her regarding the in-service injury that are consistent with 
those described by the Veteran.  Moreover, the evidence submitted 
to reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been submitted, 
without regard to other evidence of record.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for 
the Veteran's left foot disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.

Adjudication of this appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claim of service connection for residuals of a left 
foot injury.


ORDER

New and material evidence having been received sufficient to 
reopen a claim of entitlement to service connection for a left 
foot disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

As noted above, the Veteran provided credible testimony at his 
July 2010 hearing as to the circumstances of his purported in-
service left foot injury.  Moreover, the injury he described is 
of the type subject to lay observation in accord with Jandreau, 
supra.  There is also the supporting evidence from his sister's 
lay statements.  However, the Board also notes that there is no 
medical evidence on file until 2000, decades after service.  
Therefore, it is not clear whether the nature of the Veteran's 
current left foot disorder is consistent with it having occurred 
under the circumstances and date (1958) asserted by the Veteran.  
Consequently, the Board concludes that a new medical examination 
and opinion is warranted in this case in order to resolve this 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for his 
left foot disorder.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his left foot 
disorder.  The VA claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current left foot disorder is consistent 
with the type of injury described by the 
Veteran, as well as it having been incurred 
over 50 years ago in 1958.

If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

A complete rationale for any opinion 
expressed should be provided, including 
whether the requested opinion would require 
resort to speculation.  The VA examination 
report must be typed.

3.  Thereafter, the AMC/RO should review 
the VA claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  
If the benefit requested on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained 
since the last SSOC in June 2008, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  By this remand, the Board intimates 
no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


